Citation Nr: 1534699	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for varicocele, left scrotal area, with epididymitis and groin strain, status post left orchiectomy (left scrotal area disability).

2.  Entitlement to an evaluation in excess of 10 percent for scars, residuals of varicocele, left scrotal area, with epididymitis and groin strain, status post left orchiectomy (left scrotal area disability surgical scars).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from 2009 and 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Initially, the Veteran requested a temporary total evaluation following his May 2010 left orchiectomy.  See June 2010 claim.  In a June 2010 rating decision, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence effective from May 10, 2010 to July 1, 2010.  The Veteran also expressed disagreement with the initial duration of this evaluation in the November 2010 notice of disagreement; he indicated that the recovery time suggested by his treatment provider was three months.  In a June 2011 rating decision, the RO extended the temporary total evaluation through September 30, 2010 based on statements from the Veteran's fee-based providers, with a 10 percent evaluation assigned thereafter.

During the course of the claims, the RO granted service connection for erectile dysfunction, adjustment disorder with mixed anxiety and depressed mood, and left lower extremity ilio-inguinal and genitofemoral neuropathy, all associated with the left scrotal area disability, as well as special monthly compensation based on loss of use of a creative organ.  See October 2010, June 2011, February 2012, and March 2015 rating decisions.  The RO separately denied service connection for a right testicular disorder, to include as secondary to the left scrotal area disability, in February 2014 and September 2014 rating decisions, as well as service connection for right lower extremity neuropathy, to include as secondary to the left scrotal area disability, in the March 2015 rating decision; the Veteran has not expressed disagreement with these determinations.  Based on the foregoing, the issues in appellate status are as stated above.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in November 2014.  A transcript of the hearing is of record.  The Board remanded the case for further development in February 2015.  That development was completed, and the case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of the January 2014 VA examination report and VA treatment records considered by the RO, as well as the Board hearing transcript.


FINDINGS OF FACT

1.  Prior to the May 2010 left orchiectomy, the Veteran's left scrotal area disability was not productive of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

2.  Since the May 2010 left orchiectomy, the Veteran's right testis has not been absent or nonfunctioning.

3.  The Veteran's left scrotal area disability has not been productive of renal dysfunction or voiding dysfunction (including urine leakage, frequency, or obstructed voiding).

4.  The Veteran has two linear surgical scars related to the left scrotal area disability, one of the left lower quadrant and one of the posterior left scrotum; the scars are stable, painful, measure less than 6 square inches (39 square centimeters), and result in no other disabling effects.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for varicocele, left scrotal area, with epididymitis and groin strain, status post left orchiectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7599-7525 and 7524 (2015).

2.  For the period prior to February 24, 2010, the criteria for a 10 percent evaluation, but no higher, for the left scrotal area disability surgical scars have been.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

3.  Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for the left scrotal area disability surgical scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in June 2010, prior to the initial decision on the claims, as well as in December 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claims and examples of the types of such evidence.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claims and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  See, e.g., March 2015 AOJ remand letter (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorders).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in July 2010, with an October 2010 clarifying opinion, December 2010, January 2014, March 2015, and April 2015 in connection with his current claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and taken together, fully address the rating criteria that are relevant to rating the disabilities in this case.

Although the July 2010 and December 2010 VA examiners did not have access to the claims file, the examiners reviewed the Veteran's medical history and complaints and performed a physical examination that addressed the rating criteria.  The Veteran also suggested that the January 2014 VA examination was inadequate because it was not performed by a physician/specialist.  See February 2014 and June 2014 written statements.  VA medical examinations under section 5103A, however, need not be conducted by physicians.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  For example, in Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  In this case, the January 2014 VA examiner was also a nurse practitioner, and thus, completed medical education and training that meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  The Board acknowledges the Veteran's claim of unprofessional conduct during the VA examination; however, this does not show that the examiner was not competent to perform the examination and prepare a report for adjudication purposes.  In addition, the Veteran was provided VA examinations with VA physicians both before and after the January 2014 examination, and the record contains relevant treatment records from the Veteran's multiple treatment providers.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, updated VA treatment records were obtained, a request to identify and provide authorization forms for any non-VA treatment was sent, and VA examinations were scheduled in response to the Board's February 2015 remand.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with February 2015 remand directives.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to higher evaluations for his left scrotal area disability and related surgical scars.  He essentially contends is that he is entitled to a higher evaluation because his left scrotal area symptoms have increased in severity, including ongoing groin pain, nerve damage, and increased urinary frequency.  See, e.g., November 2014 Bd. Hrg. Tr. at 5-10, 14-15.  He is currently assigned a 10 percent evaluation for the left scrotal area disability pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7524 for removal of one testis following his May 2010 left orchiectomy surgery.  See October 2010 rating decision; April 2012 statement of the case (SOC); August 2012 and April 2015 supplemental SOCs (RO evaluated disability using this criteria even though rating codesheet has not been updated to reflect this diagnostic code).

Left Scrotal Area Disability

In May 2010, the Veteran underwent separate operations for left-sided neurolysis of the spermatic cord and a left orchiectomy.  Prior to the May 2010 surgeries, the Veteran was assigned a 10 percent evaluation for the left scrotal area disability pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525.  See September 2007 rating decision; November 2009 Board decision and December 2009 rating decision (assigning effective date of December 30, 1980 for the 10 percent evaluation).  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  In an April 2010 rating decision, the RO assigned a 20 percent evaluation effective from February 24, 2010, based on findings of urinary frequency associated with the service-connected disability.  The 20 percent evaluation remained in effect until the start of the temporary total evaluation period in May 2010, returning to a 10 percent evaluation following the extended temporary total evaluation period ending in September 2010, based on updated findings regarding this symptomatology.  See June 2010, October 2010, and June 2011 rating decisions.

The RO has acknowledged that the 10 percent evaluation for the left scrotal area disability has been continuously in effect for more than 20 years, and is therefore a protected rating.  In this case, a change in the assigned diagnostic code to reflect the left orchiectomy does not result in a reduction of the 10 percent level of compensation, and is accordingly not tantamount to a reduction of a protected rating.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Diagnostic Code 7525 indicates that chronic epididymo-orchitis is to be rated as urinary tract infection.  The record does not reflect that the alternative criteria for tubercular infections under 38 C.F.R. §§ 4.88b or 4.89 are applicable in this case.  Under 38 C.F.R. § 4.115a, a 10 percent evaluation is warranted for urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent evaluation is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  If the urinary tract infection results in poor renal function, the disability is rated as renal dysfunction.

Under Diagnostic Code 7524, a noncompensable evaluation is warranted for removal of one testis.  A 30 percent evaluation is warranted for removal of both testis.  In cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  Testis, undescended, or congenitally undeveloped is not a ratable disability.  See Note to 38 C.F.R. § 4.115b, Diagnostic Code 7524.  A footnote to Diagnostic Code 7524 indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his left scrotal area disability.

Prior to the May 2010 left orchiectomy (excluding the period of temporary total evaluation beginning the day of the left-sided neurolysis procedure), the Veteran has not been shown to have recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In this regard, the record shows that the Veteran's last hospitalization for his left scrotal area disability prior to the May 2010 procedures was during service in the 1970s.  See, e.g., November 2009 VA examination; March 2010 VA treatment record.  There is also no evidence of infection or related complications such as renal dysfunction, voiding dysfunction, or obstructed voiding; the Veteran's urinary frequency problems have been associated with a nonservice-connected disorder, as discussed in more detail below.

The Veteran complained of ongoing pain, and he self-treated with aspirin or ibuprofen as needed.  See, e.g., March 2009 Dr. CT fee-based treatment record (shortly before claim for increase); November 2009 and March 2010 VA examinations (showing no current medications; warm bath might help).  Following a March 2009 appointment, Dr. CT stated that no surgical urologic intervention was indicated; the relevant impression was left testalgia, recurrent.  Dr. CT indicated that surgery on a patient of this type without demonstrable change at that time either on physical examination or significantly on the ultrasound may not relieve the pain, even if the testicle was removed.  The Veteran returned to VA approximately one year later with a complaint of continued pain.  A March 2010 VA treatment record shows an assessment/plan of left testicular pain for more than 30 years, unresponsive to conservative management; he was referred for an evaluation for left testicle robotic neurolysis.  Thereafter, the Veteran underwent left-sided neurolysis of the spermatic cord in May 2010.  The operation report shows that the Veteran opted for this procedure to see if it could relieve his left chronic testicular pain, and that there was a chance that the pain may persist even with the procedure.  He was then diagnosed with left testicular ischemia and underwent a left inguinal orchiectomy that same month.  See May 2010 Shands Hospital operative reports and associated treatment records.  The Board acknowledges the Veteran's reports of ongoing pain prior to the May 2010 procedures (for which the Veteran received a temporary 100 percent evaluation); however, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the criteria for the 30 percent evaluation for this time period.

Since the May 2010 left orchiectomy, the Veteran's right testis has not been shown to be absent or nonfunctioning.  The Veteran has alleged that his nonservice-connected right testicle is nonfunctioning and that he would be entitled to the 30 percent evaluation on that basis.  See, e.g., September 2011 written statement; June 2012 substantive appeal.  Nevertheless, the remainder of the evidence, including the Veteran's own statements, does not support such a finding.  For example, the Veteran reported on multiple occasions that he was able to ejaculate and did not experience retrograde ejaculation.  See, e.g., December 2010, January 2014, and April 2015 VA examinations; July 2011 Dr. SP (Winter Haven Hospital) private treatment record.  During the January 2014 VA examination, he indicated that he may not finish sometimes, but this was noted to be related to difficulty maintaining erections due to the pain and pulling the erections cause.  The VA and private treatment records also show that the Veteran has a small right hydrocele and small epididymal cyst; however, these records do not suggest that the testicle is, or more nearly approximates, nonfunctioning.  The treatment for this testicle has been related to attempted pain management.  See, e.g., July 2011, August 2011 (right-sided spermatic cord block to attempt to alleviate pain), and September 2011 Dr. SP (Winter Haven Hospital) private treatment records; May 2014 VA treatment record (with November 2010 VA scrotum echogram report).  In other words, while the Veteran has continued to report groin pain, there is simply no evidence to show that the right testis is nonfunctioning.  As such, the symptoms of the left scrotal disability do not more nearly approximate the criteria for a 30 percent evaluation.

The Board has also considered other potentially applicable diagnostic codes pertaining to evaluations for disabilities of the genitourinary system under 38 C.F.R. §§ 4.115a and 4.115b.  But the record does not show that the Veteran's left scrotal area disability has resulted in renal dysfunction, voiding dysfunction, urinary frequency problems, or obstructed voiding to warrant a separate or higher evaluation under the associated diagnostic codes.  See, e.g., November 2009, March 2010, and April 2015 VA examinations (no renal dysfunction or obstructed voiding).  In this regard, the Veteran has contended that his urinary frequency problems are related to his service-connected left scrotal area disability.  He testified that his doctors told him that this problem was due to the pressure against his bladder and the operations.  See November 2014 Bd. Hrg. Tr. at 8-10.  On review of the medical evidence, the November 2009 VA examiner diagnosed benign prostate hypertrophy (BPH), active with residuals of urinary symptoms.  The examiner also determined that there was no objective evidence that this is due to the service-connected left scrotal area disability.  In so concluding, the VA examiner noted the finding of an enlarged prostate during the Veteran's March 2009 appointment with Dr. CT.  In a July 2010 VA examination with October 2010 opinion showing the same urinary symptomatology, another VA examiner determined that the source of the Veteran's urgency and nocturia were unknown, but not likely caused by residuals of the left orchiectomy or residual pain or scars.  In addition, a May 2012 VA treatment record shows that the Veteran and his treatment provider discussed at length the tremendous difficulty urologists have treating chronic scrotal pain effectively in the absence of physical abnormalities.  The April 2015 VA examiner also indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms and did not examine the prostate, noting that a prostate exam was not relevant to the service-connected condition.  On review of the record and considering the information above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's urinary problems are associated with left scrotal area disability.  Accordingly, a higher evaluation is not warranted on this basis.  In any event, the Board leaves the 20 percent evaluation for the period from February 2010 to May 2010 previously assigned by the RO based on urinary frequency symptoms undisturbed.  Thus, evaluations under these codes are not warranted as that would be impermissible pyramiding.  

Moreover, as noted above, the Veteran is now service-connected for erectile dysfunction, adjustment disorder with mixed anxiety and depressed mood, and left lower extremity ilio-inguinal and genitofemoral neuropathy, all associated with the left scrotal area disability, as well as special monthly compensation based on loss of use of a creative organ.  In addition, the Veteran was separately denied service connection for a right testicular condition, to include as secondary to the left scrotal area disability, in February 2014 and September 2014 rating decisions, as well as right lower extremity neuropathy, to include as secondary to the left scrotal area disability, in the March 2015 rating decision.

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's left scrotal area disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

Left Scrotal Area Disability Scars

The Veteran is also currently assigned a 10 percent evaluation for residual surgical scars of the left scrotal area disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from February 24, 2010.

Diagnostic Code 7804 provides that one or two unstable or painful scars warrants a 10 percent evaluation, three or four scars that are unstable or painful warrants a 20 percent evaluation, and five or more scars that are unstable or painful warrants a 30 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  See Notes (1)-(3) to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects.

Diagnostic Code 7801 provides a 10 percent evaluation for scars other than of the head, face, or neck that deep and nonlinear, with higher evaluations for scars of greater areas.  A deep scar is one associated with underlying soft tissue damage.  See Note (1) to 38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear.  A superficial scar is one not associated with underlying soft tissue damage.  See Note (1) to 38 C.F.R. § 4.118, Diagnostic Code 7802.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10 percent evaluation for his left scrotal area disability surgical scars for the period prior to February 24, 2010.

The record shows that there are residual surgical scars on the Veteran's left lower quadrant and posterior left scrotum related to the left scrotal area disability.  The Veteran has indicated that he was "opened . . . up twice in the same location."  See Bd. Hrg. Tr. at 12; see also May 2010 Shands Hospital operative reports (noting inguinal incision made at previous incision site).  In addition, the VA examinations from before and after the left orchiectomy show that the Veteran has two scars in these locations.  For example, the November 2009, March 2010, and July 2010 VA examinations show a linear surgical scar of the left lower quadrant measuring 7.5 centimeters by .6 centimeters and a linear surgical scar of the posterior left scrotum measuring 5.3 centimeters by .1 centimeters, with mild tenderness of the first scar.  The July 2010 VA examiner indicated that the scars were residuals of the varicocele and left orchiectomy service-connected disability.  The December 2010 VA examination shows a scar above the pubis consistent with an orchiectomy, and a scar on the scrotum consistent with extraction of the left testicle.

These scars were previously evaluated with the left scrotal area disability as noncompensable residuals.  In a November 2009 rating decision, it appears that the RO granted a separate evaluation for the left lower quadrant scar; however, the RO determined that while a compensable evaluation would be warranted for the mild tenderness of that scar, such an evaluation could not be awarded at that time because the pain in the groin/scrotal area was already contemplated in the separate evaluation for the left scrotal area disability.  In the October 2010 rating decision on appeal, the RO increased the scar evaluation to its current 10 percent rating effective from February 24, 2010 based on the findings for the left lower quadrant scar on the March 2010 and July 2010 VA examinations.  In subsequent adjudication of this rating, the RO contemplated both surgical scars.  See, e.g., April 2012 SOC; April 2015 SSOC.  As such, the Board's consideration of this issue on appeal includes both scars.

On review, the Board finds that the pain associated with the left lower quadrant surgical scar for the period prior to February 24, 2010 constitutes separate symptomatology from the service-connected left scrotal area disability.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the RO granted a compensable evaluation for the left scrotal area disability under Diagnostic Code 7525 based on intermittent intensive management, scrotal and testicular pain, and interference with the Veteran's work.  See September 2007 rating decision.  The Veteran has competently and credibly reported ongoing pain or tenderness in the left lower quadrant scar, including before February 2010.  See, e.g., August 2009 prior increased evaluation claim; November 2010 VA examination report.  The left lower quadrant scar, although a result of the same in-service injury, is located in the inguinal area (as opposed to the testis or scrotum itself).  Moreover, the RO assigned a compensable evaluation for the scars which has been in effect prior to and since the left orchiectomy, even though the Veteran continued to have similar pain in the scrotal area after that procedure.  See October 2010 rating decision.  Thus, a 10 percent evaluation is warranted for the time period prior to February 24, 2010.

The Board has also considered other potentially applicable diagnostic codes pertaining to scars that are not of the head, face, or neck.  Nevertheless, the Board finds that a higher or separate evaluation is not warranted at any time, as the record reflects that the scars are linear, under a certain size, stable, and not productive of other disabling effects.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  See, e.g., November 2009, March 2010, July 2010, March 2015, and April 2015 VA examinations.  The Veteran is now also separately service-connected for his left-sided neuropathies.  See March 2015 VA examination.

Therefore, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's left scrotal area disability surgical scars.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, supra; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left scrotal area and scar disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  The Board acknowledges the argument of the Veteran's representative for extraschedular consideration to rate the Veteran higher than the current 10 percent evaluation based on his history of surgical procedures.  See Bd. Hrg. Tr. at 19.  Nevertheless, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  Moreover, the Veteran is in receipt of multiple additional evaluations for the other manifestations of his left scrotal area disability that are not on appeal, and his assigned evaluations contemplate his primary complaints of pain and neurological symptoms.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability, and all of the Veteran's service-connected disabilities are related to each other.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left scrotal area and scar disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  


ORDER

Entitlement to an evaluation in excess of 10 percent for varicocele, left scrotal area, with epididymitis and groin strain, status post left orchiectomy is denied.

A 10 percent evaluation for the left scrotal area disability surgical scars for the period prior to February 24, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the left scrotal area disability surgical scars is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


